—In an action to recover damages for unlawful discriminatory practices pursuant to Executive Law § 296, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Rutledge, J.), dated September 25, 1992, which, upon a jury verdict, is in favor of the defendant and against the plaintiff, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiff’s contention the jury’s verdict is supported by sufficient evidence. The testimony of the defendant’s witnesses with respect to the plaintiff’s job performance reveals that there is a valid line of reasoning and permissible inferences supporting the verdict (see, Cohen v Hallmark Cards, 45 NY2d 493; Julmis v City of New York, 194 AD2d 522). Moreover, according the jurors their proper deference as the finders of the facts and as the assessors of the credibility of the witnesses (see, Nicastro v Park, 113 AD2d 129; Rubin v Aaron, 191 AD2d 547, 548), we find the verdict is not against the weight of the evidence. There is no indication in the record that the verdict could not have been reached by any fair interpretation of the evidence adduced at the trial (see, Cohen v Hallmark Cards, supra; Nicastro v Park, supra).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Miller, Lawrence and Santucci, JJ., concur.